internal_revenue_service number release date index number - ------------------------------------------------- --------------------------------------------------- -------------------- ---------------------------- department of the treasury washington dc person to contact -------------------- -------- ------------- telephone number --------------------- refer reply to cc psi - plr-154435-05 date date --------------------- --------------------------- ------------------------------------------------------------- this letter responds to a letter dated date and subsequent x --------------------------------------------------- date date dear ---------------------- correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code corporation effective date on date x engaged in an event that terminated x’s s election in connection with this event x may have also created a second class of stock if x created a second class of stock this would have terminated x’s s election had the election not already terminated on date discovered the terminating event x initiated corrective action in order to once again become a small_business_corporation in addition x has eliminated the possible second class of stock x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary the information submitted states that x was incorporated and elected to be an s x represents that it did not intend to terminate its s election as soon as x sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under ' a is in effect for such year plr-154435-05 sec_1361 defines a asmall business corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in ' c or an organization described in ' c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under ' a shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under ' d is effective on and after the date of cessation sec_1362 provides that if an election under ' a by any corporation was terminated under ' d or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under ' f agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that x’s s election terminated on date and that this termination was inadvertent within the meaning of sec_1362 under sec_1362 x will be treated as if it were an s_corporation from date and thereafter provided that x’s s_corporation_election was valid and not otherwise terminated under sec_1362 accordingly all of the shareholders of x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x was otherwise eligible to be treated as an s_corporation except as specifically set forth above no opinion is expressed concerning the plr-154435-05 this ruling is directed only to the taxpayer who requested it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is of the code provides that it may not be used or cited as precedent being forwarded to x's authorized representative sincerely yours bradford r poston senior counsel branch office of the associate chief_counsel passthroughs and special industries ---
